Exhibit 10.1








EMPLOYMENT AGREEMENT
(the "Agreement")


between




MongoDB Switzerland GmbH, c/o Curator & Horwath AG, Zweigniederlassung Zug,
Industriestrasse 7, 6300 Zug, a company registered under the laws of Switzerland
(hereafter the "Company")


and




Cedric Pech


(hereafter the "Employee")






1.
POSITION/SPHERE OF ACTIVITY

1.1.
The Employee is employed by the Company as Chief Revenue Officer of MongoDB,
Inc., the U.S. parent of the Company (“Parent”).

1.2.
The Employee shall report to Chief Executive Officer of Parent.

1.3.
The Employee's main duties and responsibilities shall consist in particular in
Management of Parent’s sales organization including Recruiting, Development and
Execution.

1.4.
The Company reserves its right to assign to the Employee, from time to time,
other duties and responsibilities that are in line with his education and
expertise.

2.
DUTIES

2.1.
The Employee shall promote the affairs of the Company diligently and carefully
and shall safeguard the interests of the Company.

2.2.
The Employee may be required to provide confirmation of his eligibility to work
in Switzerland. This will include a copy of his passport and, if necessary, of
his work permit. Employment with the Company is strictly conditional upon the
Employee's eligibility to work in Switzerland.

2.3.
The Employee shall devote his full working energy to the benefit of his role as
per this Agreement. The exercise of any other professional or business activity
for the Employee's own account or for



1





--------------------------------------------------------------------------------




the account of a third party, whether this work is remunerated or not, requires
the prior written approval of the Company.
2.4.
The Employee represents and warrants that (i) neither the execution of this
Agreement, nor his employment by the Company violates any restriction,
contractual or otherwise, to which he is subject, notably related to any
previous employment, and (ii) he is not subject to any restriction, contractual
or otherwise, that might interfere with the performance of his duties to the
Company once he commences employment.

2.5.
The Employee acknowledges that the Company is part of a multinational group of
companies with a parent company in the U.S.

The Employee's responsibilities, functions, duties and powers have to be
exercised in compliance with Swiss law and any other applicable law, including
but not limited to the anti-corruption and anti-bribery provisions in the U.S.
Foreign Corrupt Practices Act, the Company's articles of incorporation as well
as in accordance with the specific strategies, policies and directives issued by
the Company.
2.6.
Without limiting the foregoing (Clause 2.5), the Employee understands that he
may not at any time during the employment with the Company, pay, give, provide,
or offer, or promise to pay, give, provide or offer, any money or any other
thing of value not legitimately due, directly or indirectly, to, or for the
benefit of:

(i)    any government or public official, political party, candidate for
political office, or public international organization; or
(ii)    any other person, firm, corporation or other entity, with the knowledge
that some or all of that money or other thing of value will be paid, given,
offered or promised to a government or public official, political party,
candidate for political office, or public international organization, for the
purpose of obtaining or retaining any business, or to obtain any other unfair
advantage, in connection with the Company's business.
2.7.
The Employee is not allowed to bind the Company or any of its affiliated
companies towards third parties, as he does not have any power or authority to
represent the Company or any of its affiliated companies. More in particular,
the Employee does not have any authority to negotiate any contract on behalf of
the Company or any of its affiliated companies, nor does the Employee have
authority or power to enter into contracts of any kind and nature on behalf of
the Company or any of its affiliated companies. Furthermore, the Employee does
not have any authority to sign and accept any sales orders on behalf of the
Company or any of its affiliated companies. Any contracts shall be negotiated by
the Company or its affiliated company, as appropriate. Any contracts and sales
orders shall be approved by a duly authorized officer of the Company or its
affiliated company, as appropriate. For sake of clarity any customer contracts
can only be negotiated, entered into and approved by Parent or the Company’s
affiliate MongoDB Limited (Ireland) and any sales orders from customers can only
be accepted and approved by Parent or the Company’s affiliate MongoDB Limited
(Ireland). Furthermore, during his employment, the Employee must not have any
financial interest in, or derive any financial or other benefit from, contracts
or transactions with any third party entered into by the Company or any
affiliated company or a group company for which he has performed services under



2





--------------------------------------------------------------------------------




this Agreement without prior disclosure of such interest or benefit to the
Company and obtaining written approval of the Company.
2.8.
In case of discrepancy between one or several provisions of this Agreement and
any regulations, rules or directives issued from time to time by the Company,
the provision(s) of this Agreement shall prevail.

3.
DURATION AND TERMINATION OF THIS AGREEMENT

3.1.
This Agreement becomes effective on February 11, 2019 (the "Commencement Date")
with recognized seniority since July 3, 2017.

3.2.
This Agreement is concluded for an indefinite period of time, but ends without
notice at the end of the month during which the Employee reaches retirement age,
as defined by Swiss law.

3.3.
The Agreement may further be immediately terminated for valid reasons pursuant
to Article 337 and seq. of the Swiss Code of Obligations.

3.4.
The Company is entitled to place the Employee on garden leave during part or all
the notice period.

3.5.
In the event the Employee’s employment is terminated by the Company without
“Cause” (as defined below) (and other than as a result of death or disability),
or the Employee terminate the Employee’s employment with the Company for “Good
Reason” (as defined below) (collectively, an “Involuntary Termination”), and
provided that the Employee remain in compliance with the terms of this
Agreement, the Company will provide the Employee with the following severance
benefits (collectively, the “Severance Benefits”): (a) an amount equal to six
(6) months (minus any notice period required by Swiss law) of the Employee’s
then-current annual gross salary as per Clause 6.1 below to be paid in equal
instalments on the Company’s normal payroll schedule over the six (6) month
period immediately following the date of the Involuntary Termination; and (b) an
amount equal to six (6) months of the Employee’s then-current premium for
mandatory health insurance to be paid in equal instalments on the Company’s
normal payroll schedule over the six (6) month period minus any notice period
required by Swiss law immediately following the date of the Involuntary
Termination.

The receipt of the Severance Benefits or Change in Control Severance Benefits
(as defined in Section 7) will be subject to the Employee signing and not
revoking a separation agreement and release of claims in a form similar to that
attached as Appendix I (as amended to reflect for the reason for the separation
and any changes to the law) (the “Separation Agreement”) within the time period
set forth therein, which will not exceed 50 days from the date of the Employee’s
Involuntary Termination (the “Release Period”). No Severance Benefits or Change
in Control Severance Benefits, as applicable, will be paid or provided until the
Separation Agreement becomes effective. If the Release Period described in the
preceding sentence spans two calendar years, then payment of the Severance
Benefits or the Change in Control Severance Benefits, as applicable, will in any
event commence in the second calendar year. The Employee will also resign from
all positions and terminate any relationships as an employee, advisor, officer
or director with the Company and any of its affiliates, each effective on the
date of termination.


3





--------------------------------------------------------------------------------




“Cause” shall mean termination based upon (i) the Employee’s willful failure to
follow lawful directions communicated to the Employee by the Chief Executive
Officer of Parent or otherwise to perform the Employee’s duties to the Company
or Parent; (ii) the willful or intentional engaging by the Employee in conduct
which is injurious to the Company or its reputation, business or business
relationships, monetarily or otherwise; (iii) the Employee’s commission of an
act of fraud, misappropriation or embezzlement (with respect to the Company or
its affiliates, the Company or its affiliates’ business or otherwise), (iv) the
Employee’s conviction of, or a plea of guilty or nolo contendere to, a felony or
a crime of moral turpitude (meaning an extreme departure from ordinary standards
of honesty, good morals, justice or ethics as to be shocking in the moral sense
of community); (v) the Employee’s habitual drunkenness or use of illegal
substances; (vi) a material breach by the Employee of the Employee’s obligations
under this Agreement that is not cured (to the extent curable) within 15 days of
the Company providing written notice of such material breach; (vii) the
Employee’s commission of an act of gross neglect or gross misconduct in
connection with the performance of the Employee’s duties.
“Good Reason” means the following: (i) a material diminution by the Company in
the Employee’s title or the nature or scope of the Employee’s responsibilities,
duties or authority with the Company; (ii) a material reduction of the
Employee’s annual gross salary; or (iii) failure by the Company to ensure that a
successor entity assumes this Agreement; provided, however, that to terminate
the Employee’s employment for Good Reason, you must (1) provide written notice
to Parent’s General Counsel within 30 days after the first occurrence of the
event giving rise to Good Reason setting forth the basis for the Employee’s
resignation, (2) allow the Company at least 30 days from receipt of such written
notice to cure such event, and (3) if such event is not reasonably cured with
such period, the Employee’s resignation from all positions the Employee then
hold with the Company is effective not later than 60 days after the expiration
of the cure period.


4.
PLACE OF WORK / HOME OFFICE / WORKING HOURS

4.1.
Given his position within the Company, the Employee shall be traveling and
performing his activities throughout the assigned countries. Any travel must
comply with the Company’s travel policies in effect at the time of travel.

4.2.
Besides the travelling, the Employee's normal place of work is his home in
Switzerland. However, the Employee is not authorized to hold out his home office
location as a company place of business or list it in any official
communication. The Employee does not receive any remuneration from the Company
for the home office. The Employee's home is not at the disposal of the Company.
When the Employee works from home, he undertakes to carry out his work alone,
without the assistance of any family members or other persons not associated
with the Company.

4.3.
The parties may mutually agree to base the Employee at other locations whether
temporarily or permanently, in or outside Switzerland, as the needs of the
business require. The Employee is not required to conduct any day to day
activity in Italy.

4.4.
The Employee shall work on a full-time basis. The Employee's working hours shall
be determined based on the actual needs of the Company in accordance with the
Employee's position and



4





--------------------------------------------------------------------------------




responsibilities. The Employee acknowledges and accepts that he holds a position
of trust or a managerial position and that, given his function, he is expected
to work the time necessary to best achieve his work, which supposes that he
works at least a minimum of forty (40) hours per week. Given his managerial
function or position of trust, it is nevertheless normal that the proper
execution of his tasks and responsibilities requires the Employee to provide
complementary work hours in addition to the minimum working hours mentioned
above, or even to work on Saturdays. The Employee acknowledges and accepts that
his remuneration, as defined in this employment contract (Clause 6), constitutes
adequate compensation for such complementary work. Therefore, no additional
proportional remuneration, nor any overtime payment or compensatory leave, will
be due for this complementary work.
4.5.
The Employee agrees with a simplified recording of working time in the meaning
of Article 73b paragraph 1 of the Employment Ordinance 1 (ArGV 1). The Employee
shall keep a record and inform the Company of his daily working hours, in order
for the Company and any authority, as the case may be, to ascertain at any time
that his working hours comply with Swiss laws.

4.6.
The Employee shall comply with all work and rest period provisions as per the
Federal Labor Act, summarized in the Appendix II to the present agreement.
Without limiting the foregoing, the Employee understands that he may not
undertake any work on Sundays, Swiss public holidays, and between 11:00 PM and
6:00 AM (Central European Time). The Employee shall take breaks according to the
following schedule on a daily basis of no less than: 15 minutes in the event his
working day exceeds 5 ½ hours, 30 minutes in the event his working day exceeds 7
hours, and 1 hour in the event his working day exceeds 9 hours.

5.
WORKING TOOLS AND MATERIALS

5.1.
The Employer shall provide the Employee with the necessary tools for the
performance of its contractual obligations, such as a laptop.

5.2.
The items under Clause 5.1 are lent to the Employee. The Employee is required to
preserve the items under Clause 5.1 in good working conditions and to inform the
Company without delay if the items are not working properly. In all cases, the
Employee is liable to the Company for wrongful damage and loss of equipment.

5.3.
The Employee shall be responsible for taking out and maintaining a valid policy
of insurance covering the equipment used to work at home.

5.4.
The Employee also agrees and accepts that he is responsible for ensuring the
security of Company confidential information in his home. The Employee is
required to take all necessary measures to ensure that no one else can access
the items made available by the Company. In all cases, access to the computer
will be restricted by a password known only to the Employee.

5.5.
The items under Clause 5.1 are intended for the exclusive performance of the
Employee's contractual obligations. Any use of the items under Clause 5.1 for
private purposes is strictly prohibited.

5.6.
The Employee is forbidden to make any technical changes to the items under
Clause 5.1 without prior written consent of the Employer.



5





--------------------------------------------------------------------------------




5.7.
The items under Clause 5.1 remains the Company's property. These items must be
returned to the Company at the end of the employment relationship or earlier,
upon the Company's request.

6.
COMPENSATION, BONUS, EXPENSES, ALLOWANCES

6.1.
The Employee shall receive an annual gross salary of CHF 252,033, payable in
thirteen monthly instalments at the end of each month.

The thirteenth salary shall be paid to the Employee together with his December
salary. If the Employee starts working for or leaves the Company during the
course of the calendar year, his thirteenth salary shall be calculated on a pro
rata basis.
6.2.
During his employment as Chief Revenue Officer of Parent, the Employee will be
eligible to participate in the Sales Compensation Plan adopted by the company.
The Employee’s target sales compensation plan allows the Employee to earn an
additional CHF 352,846 gross per annum as bonus, subject to the terms of the
plan. The plan will be provided separately.

6.3.
The Company will deduct the legally and statutory required social security
contributions from the Employee's salary, unless otherwise agreed between the
parties (who would then sign an official form so that the Employee would
register with the Social Security Authorities and remit the social security
contributions himself) to the extent admissible under Swiss law. The Company
will also deduct tax at sources from the Employee's salary, if applicable.

6.4.
The Employee shall be reimbursed by the Company for all items of travel, hotel,
and other miscellaneous business expenses reasonably incurred by him on behalf
of the Company in the performance of his duties under this Agreement provided
always that the incurring of such expenses has been expressly authorized and
approved by the Company and upon provision of receipts or other evidence to the
Company, in accordance with the Company travel and expense policy.
Notwithstanding anything to the contrary contained herein, the Employee shall
not be entitled to reimbursement for any personal-related expenses. For sake of
clarity, the Employee does not receive any remuneration or expense reimbursement
from the Company for his home office.

6.5.
The Company will provide the Employee with a monthly lump sum to cover his own
housing and health care coverage premiums in the amount of CHF 3,024 gross per
month.

6.6.
The Company may require the Employee to work in New York for a limited period of
time during summer of 2019. In that case, the Company will provide the Employee
with an additional monthly lump sum allowance of USD15,000 (with the maximum
allowance of up to USD45,000 for 2019) during the period of his stay in New York
to cover his local accommodation costs reasonably incurred by him on behalf
during such business trip to New York in 2019.

7.
EQUITY

Subject to the grant being made by Parent’s Board of Directors, the Employee
will be recommended for a restricted stock unit grant in the value of
US$1,850,000 of Parent’s Class A Common Stock. The Employee’s restricted stock
unit grant will be subject to the vesting schedule and other terms


6





--------------------------------------------------------------------------------




and conditions of Parent’s 2016 Equity Incentive Plan and the related Restricted
Stock Unit Grant Notice and Restricted Stock Unit Agreement, all of which the
Employee will receive under separate cover. The Employee will be required to
sign the Restricted Stock Unit Agreement as a condition of receiving the
restricted stock units.
If the Employee’s Involuntary Termination occurs either in connection with a
Change in Control (as defined in the Company’s 2016 Equity Incentive Plan), or
within three (3) months prior to or within twelve (12) months following the
closing of a Change in Control, and provided that the Employee remains in
compliance with the terms of this Agreement, then the Employee will be entitled
to the Severance Benefits provided for above in Section 3.5, and the following
additional benefits: (a) an amount equal to six (6) months of the Employee’s
then-current annual target bonus as per Clause 6.2 to be paid in equal
instalments on the Company’s normal payroll schedule over the six (6) month
period immediately following the date of the Involuntary Termination; (b) 100%
of all of the Employee’s then-outstanding time-based unvested Parent equity
awards will accelerate and will be deemed vested and exercisable (if applicable)
as of the Employee’s date of Involuntary Termination; and (c) the Employee’s
then-outstanding performance-based unvested Company equity awards will
accelerate and will be deemed vested and exercisable (if applicable) based on
the greater of the Employee’s target performance rate or actual performance as
of the Employee’s date of Involuntary Termination (collectively, the “Change in
Control Severance Benefits”).
Employee will be eligible for consideration for future grants of equity awards
in connection with the annual executive compensation determination process of
the Compensation Committee of the Parent’s Board of Directors.
8.
PENSION PLAN – ACCIDENT INSURANCE

8.1.
The Employee shall participate in the Company's pension fund and be subject to
the regulations concerning employee contributions and benefits as applicable
from time to time.

8.2.
The Employee shall be insured against professional and non-professional
accidents in compliance with the Federal Act on Accident Insurance (UVG).

9.
HOLIDAYS

9.1.
In addition to the public holidays in the place where he is domiciled in
Switzerland, the Employee is entitled to twenty five (25) days holiday per
calendar year, which shall be taken in agreement with the Company.

9.2.
Vacation must be taken during the corresponding calendar year.

9.3.
In case of garden leave, the Employee is supposed to take all his remaining days
of holidays during this period, up to the maximum amount admissible under Swiss
law.

10.
UNFITNESS TO WORK



7





--------------------------------------------------------------------------------




10.1.
If the Employee is incapacitated during the employment for a period exceeding
three working days, he will have to provide the Company with a medical
certificate signed by a qualified medical practitioner.

10.2.
The Company has a standard insurance policy for loss of salary due to inability
to work in case of illness. The contract foresees coverage of up to 80% of the
gross salary up to a maximum of 300,000 CHF per year, from the 31st to the 730th
day of disability to work in the case of illness. From the initial day of
disability up to the initial day of insurance benefits, the Company will pay the
full salary in accordance to Article 324a Swiss Code of Obligations (CO) and the
Zurich Scale. The payment of the premium is paid 50 % by the Company and 50% by
the Employee per a deduction from the monthly salary. The current conditions and
details of the standard insurance policy have been communicated to the Employee.
The conditions of the insurance may vary at any time. The Company is free from
all other obligations as to the Article 324a CO with regards to illness.

11.
CONFIDENTIALITY

11.1.
The Employee shall not during the continuance of his employment or afterwards
(unless authorized in writing to do so by the Company) use for his own benefit
or that of any other persons or disclose or permit or cause the unauthorized
disclosure of any confidential information of the Company or any of its
affiliates which he has obtained by virtue of his employment or by virtue of his
activities within the Company and Parent. Confidential information includes, but
is not limited to, any business matters and procedures related to the Company or
any of its affiliates, its or their clients and suppliers and other business
contacts of the Company or any of its affiliates.

11.2.
The Employee undertakes to take all necessary measures to ensure that no one
else can have access to confidential information.

11.3.
Upon leaving the Company or upon request by the Company or Parent, the Employee
will have to return to the Company all correspondence, documents, lists, disks,
keys and security, passes and other papers (or other means of storing or
recording information), including drafts and copies, and all other material of
whatever nature in the possession or under the control of the Employee which
relate directly or indirectly to the affairs of the Company or any of its
affiliates.

11.4.
The provisions under this section 11 survive the end of the employment
relationship.

12.
INTELLECTUAL PROPERTY RIGHTS

12.1.
The Employee acknowledges that inventions, improvements, discoveries, technical
ideas and designs made or acquired by him, alone or with others, during the
course of his employment with the Company in relation to the products,
techniques, processes and formulas, formulations and applications, and all
patents, designs, copyright and other artistic, commercial or industrial
property rights covering the same, are the absolute property of the Company. The
Employee shall promptly disclose to the Company any idea or invention created or
developed by him which is actually or potentially relevant to the business of
the Company.



8





--------------------------------------------------------------------------------




12.2.
To the fullest extent permitted by law the Employee waives irrevocably and
unconditionally any moral rights in any part of the world that he has or may
have in any such inventions. If and to the extent that an assignment or waiver
of any of the above-mentioned rights is not permitted under applicable law, the
Employees agrees not to assert them and authorize the Company the exercise such
rights on his behalf. In particular, the Company shall have the unrestricted
right to exercise the author's moral rights in the works, including without
limitation the right to alter the works, create derivative works and to
determine whether, when, how and under what name the works shall be published.

12.3.
All inventions, patents, trademarks, and corresponding applications and designs
which are generated by the Employee, alone or with others, while performing his
activity for the Company but outside the performance of his contractual duties,
shall also belong to the Company, as long as this does not conflict with the
Company's regulations. If the Employee makes any such invention/design, he shall
promptly inform the Company thereof in writing. If the Company declares that it
wishes to acquire such invention/design, the Employee shall be entitled to an
appropriate special compensation, which shall be assessed in accordance with
Article 332(4) of the Swiss Code of Obligations ("CO").

12.4.
To the extent that such inventions, patents, trademarks and corresponding
applications, designs, tangible and intangible work result do not vest
automatically in the Company pursuant to Clauses 12.1 and 12.3 the Employee
hereby irrevocably assigns to the Company all right title and interest in all
such inventions, patents, trademarks and corresponding applications designs,
tangible and intangible work result and will execute all documents which may be
necessary to give effect to the provision of Clauses 12.1 and 12.3.

12.5.
Save for the special compensation according to Article 332 (4) CO regarding
inventions generated by the Employee alone or with others while performing his
employment activity for the Company but outside his contractual duties, the
Employee shall not be entitled to any compensation for the rights granted to the
Company under the provisions of this Agreement in addition to his contractual
salary.

12.6.
This provision shall survive termination of employment insofar as they relate to
discoveries, inventions, secret processes, improvements in procedure,
trademarks, registered designs, design rights, copyright, database rights and
all other intellectual property rights which were created before the termination
date.

13.
DATA PROTECTION / PERSONAL DATA

13.1.
The Employee acknowledges and agrees that the Company may process personal data
to the extent that such data concern the employee's suitability for his job or
are necessary for the performance of the employment contract.

13.2.
The Employee acknowledges and agrees that the Company may transfer his data to
an external service provider that would deal with Human Resources tasks, such as
salary management. The Employee authorizes the Company to process and transfer
his data abroad, to associated companies or third parties in and outside
Switzerland, including to the United States of America or to countries within
the European Economic Area (EEA), where the Company has affiliates and/or
service providers supporting the Company in human resources, legal, accounting
or financial matters. The Company



9





--------------------------------------------------------------------------------




shall take appropriate steps to ensure that the information will have an
adequate level of data protection.
13.3.
It is the responsibility of the Employee to communicate his personal data (such
as private address, telephone number, change in marital status, births,
adoption, etc.) and all changes thereto to the Company without delay.

13.4.
The Employee must inform the Company at least six weeks in advance of any change
of place of residence.

14.
NON-COMPETITION AND NON-SOLICITATION

14.1.
The Employee acknowledges that he will have access to the customers and/or to
business secrets, and that the use of such knowledge could significantly damage
the Company.

14.2.
For a period of twelve (12) months after the termination of this Agreement, the
Employee undertakes not to engage in any of the following activities anywhere in
the world:

(i)    directly or indirectly engaging himself, as owner, partner, director,
employee, agent, consultant or in any other capacity, in any business which
competes with the Company in order to carry out an activity that is identical or
similar to the one he used to perform during his employment for the Company;
(ii)    directly or indirectly approaching or soliciting any of the Company’s
customers, or attempting to do so, either for his own account or for the account
of any third party, in order to incite them to do business with any entity which
competes with the Company;
(iii)    directly or indirectly poaching any employees of the Company, or
attempting to do so, either for his own account or for the account of any third
party, in order to incite them to join, in any capacity, a business that
competes with the Company.
14.3.
In case of breach of the Clause 14.2, the Employee shall pay to the Company a
penalty in the amount of CHF 77,548 for each instance of violation. Payment of
the penalty shall not discharge the Employee from complying with his
undertakings pursuant to this clause.

14.4.
In addition to the payment of the penalty and any further damages the Company
may have incurred as a result of the breach, the Company shall have the right to
request that the Employee ceases and desists from any prohibited activities and
to apply to the courts for injunctive relief.

15.
MISCELLANEOUS

15.1.
This Agreement supersedes any prior agreement, offer or understanding with
respect to the subject matter thereof, including the employment agreement
between the Employee and the Company dated July 3, 2017.

15.2.
This Agreement may be amended only by a written memorandum executed by each of
the parties.



10





--------------------------------------------------------------------------------




16.
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
Switzerland without regard to its conflict of laws or choice of law rules.






IN WITNESS WHEREOF, the parties have duly executed this Agreement on the dates
indicated below.




The Company:                    The Employee:




NYC Feb 6th 2019         Rome Feb 6th 2019 .
Place / Date                    Place / Date




/s/ Daniel Heasman             /s/ Cedric Pech .
Daniel Heasman                 Cedric Pech
Chief People Officer








Appendix I:
Form of Separation Agreement

Appendix II:
Übersicht über die wichtigsten Arbeits- und Ruhezeitvorschriften für
Arbeitnehmer mit
einer wöchentlicher Höchstarbeitszeit von 45h



11





--------------------------------------------------------------------------------






Appendix I


[Month] __, 20__
                
Cedric Pech
Re:
Terms of [Resignation or Separation]

This letter confirms the agreement (“Agreement”) between you and MongoDB
Switzerland GmbH (the “Company”) concerning the terms of your [resignation or
separation], given [by you to the Company or to you by the Company] on [insert
date] and offers you the separation compensation we discussed in exchange for a
general release of claims and covenant not to sue.
1.[Resignation or Separation] Date: _______________ will be your last day of
employment with the Company (the “[Resignation or Separation] Date”). [Optional
(if you are placed on the garden leave): From [insert date], you are on garden
leave, during which you are not required to work for the Company until the end
of the employment relationship. The Company, nevertheless, may request your
prompt assistance during the garden leave to transition your duties and provide
any information related to your activities for the Company. You remain bound by
all your other employee's duties until the end of the employment relationship.
To the extent permitted by law, you shall take all untaken holiday, if any,
before the Separation Date.]
2.Acknowledgment of Payment of Wages: The Company will pay you your contractual
salary, including the monthly lump sum to cover your housing and health care
coverage premiums as set forth in Section 6.5 of the employment contract, dated
[insert date], 20[__], between you and the Company, until the Separation Date
[as usual] / [or if you are placed on the garden leave: as if the Employee has
not been placed in garden leave]. You acknowledge that, prior to the execution
of this Agreement, you were not entitled to receive any additional money from
the Company, and that the only payments and benefits that you are entitled to
receive from the Company in the future are those specified in this Agreement.
3.Separation Compensation: In exchange for your agreement to the general release
and waiver of claims and covenant not to sue set forth below and your other
promises herein, the Company agrees to provide you with the [Severance Benefits
/ Change in Control Severance Benefits] (as defined in the employment contract,
dated [insert date], 20[__], between you and the Company).
By signing below, you acknowledge that you are receiving the separation
compensation outlined in this paragraph in consideration for waiving your rights
to claims referred to in this Agreement and that you would not otherwise be
entitled to the separation compensation. The Company will pay the [Severance
Benefits / Change in Control Severance Benefits] in the amount of CHF [XXX]
gross in accordance with Section 3.5 [and Section 7] of your employment
contract, if you do not dispute that the contract ended on the Separation Date
set in Section 1 above and if you confirm once again in writing your consent to
this Agreement after [insert date], but before [insert date].


12





--------------------------------------------------------------------------------




The payment of the first instalment of the [Severance Benefits / Change in
Control Severance Benefits] will be made within 30 days of the receipt of the
written confirmation to the bank account used by the Company for salary
payments. If, for any reason you dispute that the contract ended on the
Separation Date set in Section 1 above, at the latest, and/or if you do not
confirm once again in writing your consent to this Agreement in due time, you
will not be entitled to the [Severance Benefits / Change in Control Severance
Benefits], but this Agreement remains valid. Moreover, you will not be entitled
to the [Severance Benefits / Change in Control Severance Benefits] and will pay
them back to the Company if you have already received them, if you dispute the
validity of part or all of this Agreement, for example the validity of the
general release and waiver of claims and covenant not to sue set forth below.
4.Return of Company Property: You hereby warrant to the Company that you have
returned to the Company all property or data of the Company of any type
whatsoever that has been in your possession or control.
5.Proprietary Information: After the end of the employment relationship, you
shall remain subject to the duty of confidentiality as per Article 321a para. 4
Swiss Code of Obligations and Section 11 of your employment contract dated
[insert date]. You further confirm that you have delivered to the Company all
documents and data of any nature containing or pertaining to confidential
information and that you have not taken with you any such documents or data or
any reproduction thereof.
6.Restricted Stock Unit: Pursuant to your Restricted Stock Unit Grant Notice(s)
and Restricted Stock Unit Agreement(s) with MongoDB, Inc., the U.S. parent of
the Company (the “Parent”) dated ______ and the Parent's [2016] Equity Incentive
Plan (hereafter collectively referred to as the “Restricted Stock Unit
Agreements”), you were granted ________ restricted stock units for Parent’s
Class A Common Stock. Your rights concerning the restricted stock units will
continue to be governed by the Restricted Stock Unit Agreements. If your
Involuntary Termination (as defined in your employment contract) occurs either
in connection with a Change in Control (as defined in the Company’s 2016 Equity
Incentive Plan), or within three (3) months prior to or within twelve (12)
months following the closing of a Change in Control, and provided that you
remain in compliance with the terms of your employment contract, then (1) 100%
of all of your then-outstanding time-based unvested Parent equity awards will
accelerate and will be deemed vested and exercisable (if applicable) as of your
date of your Involuntary Termination; and (2) your then-outstanding
performance-based unvested Parent equity awards will accelerate and will be
deemed vested and exercisable (if applicable) based on the greater of your
target performance rate or actual performance as of your date of Involuntary
Termination.
7.Work certificate: At the end of employment relationship, the Company will
provide you with a final work certificate as per the wording attached in Annex
1. An intermediate work certificate will be provided earlier on your request.
8.General Release and Waiver of Claims:
a.    The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit‑sharing, stock, stock options


13





--------------------------------------------------------------------------------




or other ownership interest in the Company, termination benefits or other
compensation to which you may be entitled by virtue of your employment with the
Company or your separation from the Company. To the fullest extent permitted by
law, you hereby release and waive any other claims you may have against the
Company and its owners, agents, officers, shareholders, employees, directors,
attorneys, subscribers, subsidiaries, affiliates, successors and assigns
(collectively “Releasees”), whether known or not known, including, without
limitation, claims under any employment laws, including, but not limited to,
claims of unlawful discharge, breach of contract, breach of the covenant of good
faith and fair dealing, fraud, violation of public policy, defamation, physical
injury, emotional distress, claims for additional compensation or benefits
arising out of your employment or your separation of employment.
b.    You hereby acknowledge that you are aware of the principle that a general
release does not extend to claims that the releasor does not know or suspect to
exist in his or her favor at the time of executing the release, which, if known
by him or her, must have materially affected his or her settlement with the
releasee. With knowledge of this principle, you hereby agree to expressly waive
any rights you may have to that effect.
9.Covenant Not to Sue:
a.    To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you pursue, or cause or knowingly permit the
prosecution, in any Swiss or foreign court, or before any Swiss or foreign
administrative agency, or any other tribunal, any charge, claim or action of any
kind, nature and character whatsoever, known or unknown, which you may now have,
have ever had, or may in the future have against Releasees, which is based in
whole or in part on any matter covered by this Agreement.
b.    Nothing in this section shall prohibit you from filing a charge or
complaint with a court or government agency where, as a matter of law, the
parties may not restrict your ability to file such complaints.
c.    Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
10.Nondisparagement: The Parties agree that they will not disparage each other,
Releasees or their products, services, agents, representatives, directors,
officers, shareholders, attorneys, employees, vendors, affiliates, successors or
assigns, or any person acting by, through, under or in concert with any of them,
with any written or oral statement. Nothing in this paragraph shall prohibit you
from providing truthful information in response to a subpoena or other legal
process.
11.Confidentiality: The contents, terms and conditions of this Agreement must be
kept confidential by you and may not be disclosed except to your immediate
family, accountant or attorneys or pursuant to subpoena or court order. You
agree that if you are asked for information concerning this Agreement, you will
state only that you and the Company reached an amicable


14





--------------------------------------------------------------------------------




resolution of any disputes concerning your separation from the Company. Any
breach of this confidentiality provision shall be deemed a material breach of
this Agreement.
12.No Admission of Liability: This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns.
13.Complete and Voluntary Agreement: This Agreement constitute the entire
agreement between you and Releasees with respect to the subject matter hereof
and supersedes all prior negotiations and agreements, whether written or oral,
relating to such subject matter. You acknowledge that neither Releasees nor
their agents or attorneys have made any promise, representation or warranty
whatsoever, either express or implied, written or oral, which is not contained
in this Agreement for the purpose of inducing you to execute the Agreement, and
you acknowledge that you have executed this Agreement in reliance only upon such
promises, representations and warranties as are contained herein, and that you
are executing this Agreement voluntarily, free of any duress or coercion.
14.Severability: The provisions of this Agreement are severable, and if any part
of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
15.Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.
16.Review of Separation Agreement: You acknowledge that you had suitable time to
think over this Agreement and to consult any counsel of your own choosing before
signing this Agreement
17.Effective Date: This Agreement is effective on the day of its signing.
18.Governing Law: This Agreement shall be governed by and construed in
accordance with the material laws of Switzerland.
If you agree to abide by the terms outlined in this letter, please sign this
letter below and also sign the attached copy and return it to me. I wish you the
best in your future endeavors.




15





--------------------------------------------------------------------------------




Annex 1: Wording of final reference letter


Sincerely,


MongoDB Switzerland GmbH
By:                    
[Name and title of person signing on behalf of the Company]




READ, UNDERSTOOD AND AGREED






Date:                 
Cedric Pech






16





--------------------------------------------------------------------------------






Annex I to Appendix I


[MongoDB Switzerland GmbH Letterhead]


 


[DATE]


 


To whom it may concern:


 


This is to confirm that Mr. Cedric Pech has been employed by MongoDB Switzerland
GmbH as Chief Revenue Officer of MongoDB, Inc. since February 11, 2019, with
recognized seniority since July 3, 2017.




Mr. Cedric Pech main duties and responsibilities consisted in particular in
management of MongoDB, Inc.’s sales organization including Recruiting,
Development and Execution.


[The assessment of quality of the work will be supplemented upon exit.]


[The assessment of the behavior will be supplemented upon exit.]


We wish Mr. Cedric Pech all the best in his future endeavors.


17





--------------------------------------------------------------------------------






Appendix II


18





--------------------------------------------------------------------------------




German
English
Übersicht über die wichtigsten Arbeits- und Ruhezeitvorschriften für
Arbeitnehmer mit einer wöchentlicher Höchstarbeitszeit von 45h


1. Vorbemerkung
In Betrieben mit weniger als 50 Angestellten kann die vereinfachte
Arbeitszeiterfassung gemäss Art. 73b der Verordnung 1 zum Arbeitsgesetz (ArGV 1;
SR 822.111) auch individuell mit der einzelnen Arbeitnehmerin oder dem einzelnen
Arbeitnehmer schriftlich vereinbart werden.
Für die Einführung der vereinfachten Arbeitszeiterfassung wird zunächst
verlangt, dass die Arbeitszeiten zu einem namhaften Teil von der Arbeitnehmerin
oder dem Arbeitnehmer selber festlegt werden können. Neben einem zwingenden
Endjahresgespräch zur Arbeitsbelastung wird weiter vorausgesetzt, dass die
individuelle Vereinbarung auf die geltenden Arbeits- und Ruhezeitvorschriften
hinweist.
Das vorliegende Informationspapier weist auf die wichtigsten Arbeits- und
Ruhezeitvorschriften hin und kann als Anhang der erwähnten Vereinbarung
verwendet werden.
Hinweis:   Es handelt sich vorliegend nicht um eine abschliessende Auflistung
der Arbeits- und Ruhezeitvorschriften. Massgebend sind die Bestimmungen des
Arbeitsgesetzes (ArG; SR 822.11) und seiner Verordnungen. Weitergehende
Informationen können der Wegleitung des SECO entnommen werden. Vorbehalten
bleiben insbesondere abweichende Regelungen im Zusammenhang mit Nacht- und
Sonntagsarbeit.


2. Arbeitszeit
2.1 Begriff der Arbeitszeit
Als Arbeitszeit im Sinne des Arbeitsgesetzes gilt die Zeit, während der sich die
Arbeitnehmerin oder der Arbeitnehmer zur Verfügung des Arbeitgebers zu halten
hat (Art. 13 Abs. 1 ArGV 1).
Der Weg zu und von der Arbeit gilt nicht als Arbeitszeit. Ist die Arbeit jedoch
ausserhalb des Arbeitsortes zu leisten, an dem die Arbeitnehmerin oder der
Arbeitnehmer gewöhnlich ihre Arbeit verrichten, und fällt dadurch die Wegzeit
länger als üblich aus, so stellt die zeitliche Differenz zur normalen Wegzeit
Arbeitszeit dar (Art. 13 Abs. 2 ArGV 1).
Pausen gelten dann als Arbeitszeit, wenn die Arbeitnehmerin oder der
Arbeitnehmer den Arbeitsplatz nicht verlassen dürfen (Art. 15 Abs. 2 ArG).
Wird Pikettdienst im Betrieb geleistet, so stellt die gesamte zur Verfügung
gestellte Zeit Arbeitszeit dar (Art. 15 Abs. 1 ArGV 1).


2.1 Wöchentliche Höchstarbeitszeit
Pro Woche darf in der Regel maximal während 45 Stunden gearbeitet werden (Art. 9
Abs. 1 lit. a ArG).
Überzeit: Die Arbeitszeit, welche über diese gesetzlich erlaubte wöchentliche
Höchstarbeitszeit geleistet wird, ist sogenannte Überzeit. Die Leistung von
Überzeitarbeit ist einzig aus den in Ziffer 2.2 erwähnten Gründen zulässig.
Überzeitarbeit ist in der Regel mit einem Lohnzuschlag von 25 % zu entschädigen.


Überstunden: Als sogenannte Überstunden werden demgegenüber diejenigen
Mehrarbeitsstunden bezeichnet, welche zwar über die vertraglich vereinbarte
Normalarbeitszeit geleistet werden, aber die maximale wöchentliche
Höchstarbeitszeit nicht überschreiten. Auf eine Entschädigung von Überstunden
kann vertraglich verzichtet werden (Art. 321c OR).




2.2 Voraussetzung für die Leistung von Überzeitarbeit
Überzeitarbeit ist nur im Tages- und Abendzeitraum erlaubt und darf einzig aus
den nachfolgenden Gründen geleistet werden (Art. 12 Abs. 1 ArG):
wegen Dringlichkeit der Arbeit;
wegen ausserordentlichen Arbeitsandranges;
für Inventaraufnahmen, Rechnungsabschlüsse oder Liquidationsarbeiten;
- zur Beseitigung von Betriebsstörungen.


2.3 Maximale Dauer von Überzeitarbeit


Pro Kalenderjahr darf maximal 170 Stunden Überzeitarbeit geleistet werden (Art.
12 Abs. 2 ArG).




2.4 Entschädigung der Überzeitarbeit
Überzeitarbeit muss grundsätzlich mit einem Zuschlag von 25% entschädigt oder im
Einverständnis mit der Arbeitnehmerin oder dem Arbeitnehmer durch Freizeit von
gleicher Dauer kompensiert werden (Art. 13 ArG).


2.5 Maximale tägliche Arbeitszeit
Die tägliche Arbeitszeit muss mit Einschluss der Pausen und der Überzeit
innerhalb von 14 Stunden liegen. Unter Berücksichtigung der zwingenden Pausen
darf die effektive tägliche Arbeitszeit somit maximal 12,5 Stunden betragen
(Art. 10 Abs. 3 ArG).
Bei Leistung von Nachtarbeit darf die tägliche Arbeitszeit 9 Stunden nicht
überschreiten. Mit Einschluss der Pausen muss sie in der Regel innerhalb eines
Zeitraumes von 10 Stunden liegen (Art. 17a ArG). Eine Verlängerung der
Nachtarbeitsdauer ist unter Berücksichtigung der Bedingungen gemäss Art. 29 ArGV
1 zulässig.


2.6 Maximale Anzahl Arbeitstage in Folge
Arbeitnehmende dürfen höchstens an 6 aufeinanderfolgenden
Arbeitstagen beschäftigt werden. Danach muss zwingend ein Ruhetag bezogen werden
(Art. 16 ArGV 1).


3. Ruhezeit


3.1 Tägliche Ruhezeit
Zwischen zwei Arbeitstagen ist eine Ruhezeit von mindestens 11
Stunden einzuhalten. Die tägliche Ruhezeit darf einmal pro Woche auf 8 Stunden
verkürzt werden, sofern im Durchschnitt von zwei Wochen eine tägliche Ruhezeit
von 11 Stunden eingehalten wird (Art. 15a ArG).


3.2 Pausen
Pausen sind Arbeitsunterbrechungen zur Erholung, Ernährung und Freizeit. Sie
müssen um die Mitte der Arbeitszeit gewährt werden. Der Arbeitsplatz darf dabei
grundsätzlich verlassen werden (Art. 15 ArG, Ziffer 2.1). Es gelten folgende
Mindestpausen:
Arbeitszeit von mehr als 5,5 Stunden: ¼ Stunde
Arbeitszeit von mehr als 7 Stunden: ½ Stunde
Arbeitszeit von mehr als 9 Stunden: 1 Stunde


3.3 Nacht- und Sonntagsarbeit
Nacht- und Sonntagsarbeit sind grundsätzlich verboten (Art. 16 und 18 ArG).
Nachtarbeit: Als Nachtarbeit gilt in der Regel die Arbeit zwischen 23.00 Uhr und
6.00 Uhr. Der Nachtzeitraum kann im Einverständnis mit der Belegschaft um eine
Stunde vor- oder nachverschoben werden (Art. 10 Abs. 2 ArG).


Sonntagsarbeit: Als Sonntagsarbeit gilt die Zeit zwischen Samstag 23.00 Uhr und
Sonntag 23.00 Uhr.
Ausnahmen vom Verbot sind in der Regel bewilligungspflichtig (Art. 17 und 19
ArG). Die Verordnung 2 zum Arbeitsgesetz (ArGV 2; SR 822.112) nennt Gruppen von
Betrieben oder Arbeitnehmern, welche von der Bewilligungspflicht befreit sind
(z.B. Kraftwerke, Bäckereien, Campingplätze, etc.).
Bei Leistung von Nacht- und Sonntagsarbeit ist grundsätzlich ein Zeit- oder
Lohnzuschlag geschuldet (Art. 17b und 19 ArG).


3.4 Verbot der Abgeltung der Ruhezeit


Die Ruhezeiten gemäss Arbeitsgesetz dürfen weder durch Geldleistungen noch durch
andere Vergünstigungen abgegolten werden. Eine Ausnahme besteht einzig bei
Beendigung eines Arbeitsverhältnisses (Art. 22 ArG).
Overview of the main working and resting time regulations for Employees with a
maximum weekly working time of 45 hours


1. Preface
In companies with fewer than 50 employees, the simplified working hour tracking
system can be calculated according to Article 73b of Regulation 1 of the Labor
Code (SR 1 822.111) also individually with the specific employee in writing.
For the introduction of the simplified working time tracking, it is first
required that the employee to a considerable extent can determine his/her own
working hours. In addition to a mandatory end-of-year discussion on workload, it
is also required the individual agreement references the applicable working and
resting time regulations.


This information paper points out the most important working and resting hours
regulations and can be used as an annex to the aforementioned agreement.




Note:   This is not a conclusive list of working and rest time regulations. The
provisions of the Labor Code (ArG, SR 822.11) and its regulations govern.
Further information can be found in the guidance of the SECO. Changes are
reserved as to regulations relating to night and Sunday work.








2. Working time
2.1 Concept of working time
The working time in the sense of the Labor Code is the time during which the
employee is at the employer's disposal (Article 13 (1) ArGV 1).


The way to and from work is not considered working time. However, if the work is
to be performed outside the place of work where the employee usually carries out
his / her work, and for that reason, the travel time is longer than usual, then
the time difference to the normal travel time is deemed working time (Article 13
(2) ArGV 1).


Breaks are considered working hours when the employee is required to be at the
workplace (Article 15 (2) ArG).


If on-call service is provided on the premises, the total time shall be the
working time (Article 15 (1) ArGV 1).


2.1 Weekly maximum working time
As a rule, a maximum of 45 hours can be worked per week (Article 9 (1) (a) of
the ArG).


Overwork: The working hours that exceed this legally permitted weekly maximum
working time is so-called overwork. Overwork isonly permissible if it is due to
reasons set forth in paragraph 2.2. Overwork is usually subject to additional
compensation of 25%.




Overtime: On the other hand, working hours are so-called overtime hours if they
are carried out over the contractually agreed normal working time but do not
exceed the maximum weekly maximum working time. Compensation for overtime may be
waived by contract (Art. 321c OR).








2.2 Prerequisite for the performance of overwork
Overwork is permitted only during the day and evening period and may only be
permitted based on the following grounds (Article 12 (1) ArG):
because of the urgency of the work;
due toextraordinary workload;
for inventory, clearance or liquidation;
to eliminate operational disturbances.






2.3 Maximum duration of overwork


A maximum of 170 hours of overwork may be carried out per calendar year (Article
12 ( 2) ArG).






2.4 Compensation for overwork
Overwork must be compensated by a surcharge of 25% or, if agreed with the
employee, by time off for the same duration (Article 13 ArG).






2.5 Maximum daily working time
The daily working time must not exceed 14 hours, including the breaks and the
overwork. Taking into account the compulsory breaks, the effective daily working
time is thus allowed for a maximum of 12.5 hours (Article 10 (3) ArG).


When night work is performed, the daily working time must not exceed 9 hours.
Including the breaks such work must normally be within a period of 10 hours
(Article 17a ArG). An extension of the night work is permissible pursuant to the
conditions of Art. 29 ArGV 1.




2.6 Maximum number of consecutive working days
Employees may be employed for a maximum of 6 consecutive working days.
Thereafter, a rest day must be observed (Art. 16 ArGV 1).


3. Rest period


3.1 Daily rest period
A rest period of at least 11 hours must be observed between two working days.
The daily rest period may be shortened once per week to 8 hours, provided in an
average of two weeks, a daily rest period of 11 hours is observed (Art. 15a
ArG).




3.2 Breaks
Breaks are work breaks for recreation, nutrition and leisure. They must be
granted around the middle of the working time. The workplace may in principle be
left (Article 15 ArG, point 2.1). The following minimum breaks apply:
Working time of more than 5.5 hours: ¼ hour
Working time of more than 7 hours: ½ hour
Working time of more than 9 hours: 1 hour


3.3 Night and Sunday work
Night and Sunday work are generally prohibited (Articles 16 and 18 ArG).
Night work: As a rule, night working hours are those between 11 pm and 6 am.
With consent of the workforce, the night work period can be shifted by one hour
forward or backward (Article 10 (2) of the ArG).


Sundays: Sunday is the time between Saturday 23.00 and Sunday 23.00 .
Exceptions to these prohibition are usually subject to approval (Articles 17 and
19 ArG). Regulation 2 (Arbeitsgesetz, ArGV 2, SR 822.112) mentions groups of
companies or employees who are exempted from this approval requirement (eg power
stations, bakeries, campsites, etc.).
In the case of night and Sunday work, a time or salary supplement is
payable (Articles 17b and 19 ArG).






3.4 Prohibition of compensation for the rest period
The periods of rest according to the Labor Code may be paid neither in cash nor
by other means be compensated. An exception exists only upon the termination of
the employment relationship (Article 22 ArG).



19





--------------------------------------------------------------------------------








20



